Concurring Opinion.
Spencer, J.,
concurs in the affirmance of the judgment herein and desires to state further that, in his opinion, this case is one in which the ten per cent penalty should be added. The evidence shows that appellee’s child was struck and killed by a motor ear owned by appellant American Motor Car Company and driven by appellant Kyle on and over Washington Street, through a thickly populated neighborhood, at a speed of fifty miles an hour. This is one of those accidents which are daily occurring throughout this country and particularly in cities like Indianapolis where the manufacture of motor cars is a principal industry. The practice ha's grown up of sending out from such factories on the public streets ears to be “tested,” as in this case. These “test ears,” often in charge of young and reckless drivers, are driven over busy streets at high and illegal rates of speed, with resulting injury to persons and property. The evidence in this case fully sustains the verdict and shows no mitigating circumstances. In the opinion of the writer, the verdict should not only be affirmed but a ten per cent penalty should be added.
Nous. — Reported, in 103 N. E. 641. As to elements and measure of damage in case of defendant’s negligence causing death of plaintiffs minor child, see 12 Am. St. 381. On the question of evidence as to speed of automobile, see 34 L. R. A. (N. S.) 778. As to the rights and duties of persons driving automobiles in highways, see 13 Ann. Cas. 463 ; 21 Ann. Cas. 648. For a discussion of opinion evidence as to the speed of an automobile, see 19 Ann. Cas. 754. As to what is an excessive verdict in an action for death by wrongful act, see 18 Ann. Cas. 1209. As to the measure of damages recoverable by a parent for the death of a minor child by wrongful act, see Ann. Cas. 1912 C 58.